Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 1 of 17 PageID# 96



                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                          /   1
                            Richmond Division

                                                                 CLERK,

 Uhuru Baraka Rowe,
                     Plaintiff,

 vs.                                          AMENDED COMPLAINT

                                              Civil Action No. 3:19-cv-418

 Tracy S. Ray, T. L. Birckhead,
 B. Perkins, K. Clark, Michelle
 Carpenter, Natasha Perkerson,
 C. Coleman, L. Shaw, L. Taylor,
 M. Bradley,
                     Defendants.




                              I. INTRODUCTION

         This is a civil rights action filed by Uhuru Baraka Rowe, a

         state prisoner proceeding pro se, for damages pursuant to

         Title 42 U.S.C. § 1983 as a result of retaliation taken against

         him by Sussex II State Prison officials in response to his

         protected free speech, in violation of the First, Eighth and

         Fourteenth Amendments to the U.S. Constitution.

                        II. JURISDICTION AND VENUE

         The court has jurisdiction under Title 28 U.S.C. §§ 1331 and
         1343 (a)(3) and (a)(4).

         The United States District Court for the Eastern District of

         Virginia, Richmond Division, is the appropriate venue for
         this action under Title 28 U.S.C. § 1391 (b)(2) because the
         events giving rise to this action occurred in this district
         and division.
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 2 of 17 PageID# 97



                               III. PLAINTIFF

 4.      Plaintiff Uhuru Baraka Rowe is and was at all times mentioned

         herein a prisoner of the Commonwealth of Virginia in the cus
         tody of the Virginia Department of Corrections. He is current
         ly confined in Greensville Correctional Center in Jarratt,
         Virginia.

                               IV. DEFENDANTS

 5.      Tracy S. Ray, at all times relevant to this complaint, was
         the Warden of Sussex 11 State Prison (SUSP). He was respon

         sible for the operation of the prison and for the general
         welfare of all inmates in the prison.

 6.      T. L. Birckhead, at all times relevant to this complaint,
         was the Operations Manager of SUSP. She was responsible
         for managing the daily operations of certain departments
          within the prison, including the Mailroom Department.

 7.       B. Perkins, at all times relevant to this complaint, was
          the Unit Manager of Housing Unit 3 at SUSP. He was re
          sponsible for the daily operations of the unit and for the
          general welfare of all inmates in the unit.
 8.       K. Clark, at all times relevant to this complaint, held
          the rank of Major and was the Chief of Security of SUSP.
          He was responsible for overseeing the overall security of
          the prison.

  9.      Michelle Carpenter, at all times relevant to this complaint,
          held the rank of Lieutenant and was the Chief Intelligence
          Officer of SUSP. She was responsible for overseeing the

          investigation of inmates at the prison.
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 3 of 17 PageID# 98


 10.     Natasha Perkerson, at all times relevant to this complaint,
         was an Intelligence Officer of SUSP. She was responsible

         for conducting investigations of inmates at the prison
         under the supervision of Defendant Carpenter.

 11.     C. Coleman, at all times relevant to this complaint, held

         the rank of Sergeant and was assigned to Housing Unit 1
         at SUSP. He exercised auxiliary supervisory powers with

         in the unit.

 12.     L. Shaw, at all times relevant to this complaint, was the

         Senior Counselor and work Program Assignment Reviewer (PAR)
         of SUSP. She was responsible for the management and oper

         ation of the prison's offender work program.

 13.     L. Taylor, at all times relevant to this complaint, was the

         Institution Program Manager (IPM) of SUSP. She was respon
         sible for overseeing all work programs at the prison.

 14.     M. Bradley, at all times relevant to this complaint, was

          the Division of Education (DOE) Instructor for the Adult

         Basic Education (ABE) class at SUSP. She was responsible

         for instructing offenders assigned to the class as well as

          supervising offender tutors and aides.
  15.     At all times mentioned in this complaint, each defendant

          acted under the color of state law and are sued in their

          individual and official capacities.

                                   V. FACTS

  16.   Plaintiff, Uhuru Baraka Rowe, is a socially conscious and
         politically active prisoner who, among things, writes essays
        and position papers that are often critical prison conditions
        and prison officials.
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 4 of 17 PageID# 99



  17.     Plaintiff routinely mails his writings to outside acquain

          tances via U.S. postal mail and JPay secure electronic

          messaging (JPay emails).
  18.     Plaintiff's acquaintances then post them on his blog at

          https://consciousprisoner.wordpress.com in an effort to
          raise public awareness about what Plaintiff believes to

          be inhumane prison conditions.

  19.     According to a transcript of the deposition of Defendant
          Carpenter in the case of Rowe v. Clarke, No. 3:18-cv-780

          (E.D.Va. 2018), sometime in February or March of 2018,
          Defendants Carpenter and Perkerson learned of Plaintiff's

          blog from Ms. Ryan, a Commercial Arts teacher at SUSP.

          (See Carpenter's Deposition Transcript, p. 6, lines 12-18
          at Exhibit A).

  20.     Defendant Carpenter began investigating Plaintiff solely

          because of the existence of his blog. (Carpenter's Tran
          script, p. 20, lines 14-20).
  21.     Defendant Carpenter advised Defendant Perkerson to contact

          Defendant Birckhead about how to obtain a mail cover that

          will allow them to monitor, open and read Plaintiff's in

          coming and outgoing mail. (Carpenter's Transcript, p. 53,
          lines 1-4).

  22.     Defendant Birckhead instructed Defendants Carpenter and

          Perkerson on how to request the mail cover from Defendant

          Ray. (Carpenter's Transcript, p. 53, lines 4-6).
  23.     Defendants Carpenter and Perkerson requested and was granted
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 5 of 17 PageID# 100


         a mail cover by Defendant Ray without inquiring why the mail
         cover was needed and without having been provided with any
         evidence that Plaintiff had used his correspondence to en

         gage in illegal or criminal activities.

  24.    On information and belief, on or about May 8, 2018, Defen
         dants Carpenter and Perkerson, at the direction of Defendant

         Birckhead, intercepted one of Plaintiff's outgoing letters
        containing a position paper he authored entiled, "A Call to
         Action." (See Position Paper at Exhibit B).
  25.   The position paper, dated May 8, 2018, contained a detailed
        discription of what Plaintiff believed were unconstitutional

        and inhumane conditions at SUSP; e.g. dirty and potentially
        contaminated drinking water, substandard food, arbitrary
        group punishment, critical understaffing levels, and the pre

        ventable deaths of over 12 prisoners due to deliberate in

        difference, neglect and drug overdoses.
 26.    The position paper also contained a recommendation that a

        peaceful rally be held at the headquarters of the Department
        of Corrections (VDOC) in Richmond, Virginia in order to raise
        public awareness about the issues detailed in the position

        and to pressure VDOC offials to remedy those issues.
 27.    On the morning of May 10, 2018, Plaintiff's cell was searched

        by two subordinate intelligence officers who were, upon in

        formation and belief, acting under the direction of Defen

        dant Carpenter.

 28.    Approximately 30 minutes after the search of Plaintiff's cell
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 6 of 17 PageID# 101


         was completed, two correctional officers came to Plaintiff's

         cell, handcuffed him and escorted him to the Restrictive

         Housing Unit (RHU).

  29.    Once in the RHU, Plaintiff was issued an Institutional Classi

         fication Authority (ICA) Hearing Notification form advising
         him that he was assigned to General Detention status pend
         ing an investigation by the intelligence unit and that he was
         scheduled to appear at a formal due process hearing before
         the ICA on or after May 15, 2018. (See ICA Notification Hear

         ing form at Exhibit C).

  30.    Although Plaintiff checked the box on the ICA form indicating
         his desire to attend the hearing, he was denied the right to
         do so when Defendant Perkins conducted the hearing without
         Plaintiff being present.

  31.    In the afternoon of May 15, 2018, Plaintiff was handcuffed

         and escorted from his cell to an interview room where he was

         interrogated by Defendants Carpenter and Perkerson concerning
         the issues raised in his position paper, the rally that it
         recommended and the writings on his blog about the conditions
         at SUSP.

  32.    At the end of the interview. Defendant Carpenter informed
         Plaintiff he would remain in the RHU until the completion
         her invesitgation.

  33.    On May 24, 2018, Plaintiff was released from the RHU back to
         General Population and was assigned his personal property
         that had been inventoried and stored by Defendant Coleman.



                                       b
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 7 of 17 PageID# 102



  34.    Upon examining his personal property, Plaintiff noticed that

         several of his political books and magazines were missing and
         had been either stolen or confiscated by Defendant Coleman,
         including The Insurrectionist, Cointelpro: The FBI's Secret

         War on Political Freedom, Queer (in)Justice, Fundamental Po
         litical Line of the Maoist Internationalist Ministry of
         Prisons, Maoist Internationalist Ministry (MIM) Theory 2/3,

         MIM Theory 4, MIM Theory 5, MIM Theory 6, MIM Theory 8 and
         MIM Theory 10.

  35.    On May 28, 2018, four days after being released from the RHU,

        Plaintiff reported for his work assignment as a Department
         of Education (DOE) aide for Defendant Bradley who had on.
         May 8, 2018, recommended Plaintiff for the job, (See Work
         Assignment Form at Exhibit 0).
  36.    When Plaintiff reported for work on May 28, 2018, Defendant

         Bradley informed him that he was terminated from his work

         assignment. When Plaintiff asked why he was terminated.
         Defendant Bradley advised him that "The decision came down

         from up top."

  37.    On May 30, 2018, Defendant Bradley initiated a Work Program
         Termination Request and listed the reason for requesting

         the termination as "Due to Adminstrative reasons, at this
         time, you will not be permitted to work in the DCE area."

        (See Work Program Termination Request at Exhibit E).
  38.    On May 30, 2018, Defendants Shaw and Taylor approved De
        fendant Bradley*s termination request without conducting an
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 8 of 17 PageID# 103



         Informal PAR Hearing where Plaintiff would have had the

         opportunity to appear before Defendant Shaw to determine

         if Plaintiff should return to work or be removed from the

         job, as required by the Implementation Memorandum for VDOC

         Operating Procedure 841.2.

  39.    Plaintiff submitted an Offender Request, dated May 29, 2018,

         to Defendant Shaw inquiring about the status of his job.

         (See Offender Request at Exhibit F).
  40.    In her June 4, 2018 response to the request. Defendant Shaw

         advised Plaintiff that "... according to information, that
         [she] received from Administration [she] was instructed that
         [Plaintiff] were not to work in the DCE [Department of Cor
         rections Education] area." Defendant did not specifically
         state what the "information" was that she received or the

         name of the person in "administration" who instructed her to

         terminate Plaintiff from his job.

  41.    Plaintiff submitted another Offender Request to Defendant

         Shaw, dated June 28, 2018, requesting a copy of the Incident

         Report that would reflect the specific reason(s) why he was
         terminated from his job. (See Offender Request at Exhibit G)
  42.    In her June 6, 2018 response. Defendant Shaw advised Plain

         tiff the request would be forwarded to Defendant Clark for

         a response.


  43.    In his response reflected at the bottom of the request at

         Exhibit G, Defendant Clark advised Plaintiff that "No inci

         dent reports will be forwarded to offenders. I as the Chief

         of Security is who approves and disapproves any support


                                      s
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 9 of 17 PageID# 104


         build (sic) work. I did not chose you at that time."
  44.    However Defendant Clark did in fact chose (i.e. approve)
         Plaintiff to work in the support building area of the DCE
         as Defendant Bradley's aide as reflected by his signature

         of approval in Section IV of the Work Assignment Form at

         Exhibit D.

  45.    Because Defendant Shaw forward the request at Exhibit G to

         Defendant Clark for his response and because Defendant

         Clark falsely claimed that he not approve Plaintiff to work
         as Defendant Bradley's aide, it is plausible that Defendant

         Clark directed Defendants Bradley, Shaw and Taylor to ter
         minate Plaintiff from his job.

  46.    According to a transcript of a deposition given by Defen
         dant Carpenter on May 31, 2019 in the matter of Rowe v.
         Clark, Civil Action No. 3:18-cv-780 (See Carpenter's Tran
         script at Exhibit A) the following facts were revealed:
  47.    In May 2018, Defendants Carpenter and Perkerson learned
         that Plaintiff had an online blog on which he posted his

         political writings, most of which are critical of prison
         officials and conditions in prison.
  48.    Sometime thereafter. Defendant Perkerson contacted De

         fendant Birckhead to inform her of the existence of

         Plaintiff's blog and inquired about what steps to take.
  49.    Defendant Birckhead then instructed Defendant Perkerson

         to get a mail cover from Defendant Ray.
  50.    Defendant Carpenter submitted a request to Defendant         Ray for
         a mail cover.
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 10 of 17 PageID# 105


   51.    Defendant Ray granted Defendant Carpenter's request for a
          mail cover to open and read all of Plaintiff's incoming

          and outgoing mail without any evidence or suspicion that
          his correspondence, specifically his outgoing correspondence,

          violated state or federal laws or threatened the security
          of the prison in violation of VDOC Operating Procedure
          803.1.

   52.    Thereafter, Defendants      Carpenter and Perkerson began inter
          cepting and censoring Plaintiff's incoming and outgoing
          U.S. Postal mail and JPay Electronic Secure Messages (JPay

          e-mails).

   53.    On June 1, 2018, Plaintiff attempted to send, via JPay e-mail,
          the following two political essays to outside acquaintances
          so they could be posted on his blog and disseminated to var

          ious media outlets and human rights organizations: "Life at
          Sussex 2 State Prison-Revisited" and "Sussex 2 State Prison

          is a Potemkin Prison." (See Life at Sussex 2 State Prison at

          Exhibit h and Sussex 2 State Prison is a Potemkin Prison at

          Exhibit X).

   54.    Defendants Carpenter and Perkerson, under the direction of

          Defendant Birckhead, intercepted and censored the above two
          essays.

   55.    On June 6, 2018, June 20, 2018 and June 21, 2018, Plaintiff
          received a total of ten (10) notifications from a JPay rep
          resentatives advising him that the JPay e-mails containing

          the above two essays had been censored due to a "violation
          of COPD, Law, or DOC Policy."

   56.    Plaintiff was never notified by Defendants Carpenter, Perker-

                                     \0
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 11 of 17 PageID# 106


         son or Birckhead that the JPay e-mails containing the above

          two essays had been censored as required by VDOC Operating

         Procedure 803.1.


                               VI. LEGAL CLAIMS

  57.    Plaintiff reallege and incorporate by reference paragraphs
         16-56.

  58.    On or about May 8, 2018, Defendants Carpenter, Perkerson and

         Birckhead violated Plaintiff's rights under the First and
         Fourteenth Amendments to the U.S. Constitution when they,

         without giving proper notice to Plaintiff, deliberately,
         maliciously and wantonly intercepted and censored his out
         going U.S. postal mail containing his position paper at

         Exhibit B.

  59.    On or about May 10, 2018, on information and belief. Defendants
         Carpenter and Perkerson, under the direction of Defendant

         Birckhead, violated Plaintiff's rights under the First,
         Eighth and Fourteenth Amendments to the U.S. Constitution when

          they deliberately, maliciously and wantonly subjected Plain
          tiff to 14 days in an isolation cell in the RHU, for 22-24
         hours a day where he suffered physical and psychological
          torture, as part of a larger conspiracy to retaliate against

         him for his protected speech in his position paper and other
         writings on his blog that are critical of prison officials.
  60.    On or about May 10, 2018, on information and belief. De
         fendant Coleman violated Plaintiff's rights under the First
         and Fourteenth Amendments to the U.S. Constitution when he,
         without cause and without giving proper notice to Plaintiff,
         deliberately, maliciously and wantonly confiscated or de-

                                       w
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 12 of 17 PageID# 107



         stroyed his political literature as described in paragraph
         34 as part of a larger conspiracy to retaliate against him
         for his protected speech in his position paper and other

         writings on his blog that are critical of prison officials.
  61.    On or about May 15, 2018, Defendant Perkins violated Plain

         tiff's First, Eighth and Fourteenth Amendments to the U.S.
         Constitution when he, without cause and without giving prop
         er notice to Plaintiff, deliberately, maliciously and wan

         tonly denied Plaintiff, while he was in theRHU, the right
         to appear at a formal due process hearing before the ICA as

         part of a larger conspiracy to retaliate against him for his

         protected speech in his position paper and other writings on
         his blog that are critical of prison officals.

  62.    On or about May 30, 2018, Defendants Bradley, Shaw and Taylor,
         under the direction of Defendant Clark, violated          Plaintiff's
         rights under the First and Fourteenth Amendments to the U.S.

         Constitution when they, without cause and without giving
         proper notice or a hearing to Plaintiff, deliberately, ma
         liciously and wantonly terminated him from his job assignment
         as part of a larger conspiracy to retaliate against him for
         his protected speech in his position paper and other writings
         on his blog that are critical of prison officials.

  63.    From June 6, 2018 through June 21, 2018, Defendants Carpenter
         and Perkerson, under the direction of Defendant Birckhead,
         violated Plaintiff's rights under the First and Fourteenth

         Amendments to the U.S. Constitution when they, without cause
         and without giving proper notice to Plaintiff, deliberately.
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 13 of 17 PageID# 108


         maliciously and wantonly intercepted and censored his JPay

         e-mails containing the essays at Exhibits I and J as part

         of a larger conspiracy to retaliate against him for his pro

         tected speech in his position paper and other writings on

         his blog that are critical of prison officials.

  64.    In May of 2018, Defendant Ray violated Plaintiff's rights
         under the First and Fourteenth Amendments to the U.S. Con

         stitution when he, without cause and without knowledge, sus

         picion or evidence that Plaintiff had used his mail to en

         gage in criminal activity or threaten to security of the

         prison, deliberately, maliciously and wantonly granted De

         fendant Carpenter's request for a mail cover as part of a

         larger conspiracy to retaliate against him for his protected

         speech.

  65.    On or about May 30, 2018, Defendant Clark, on information and

         belief, violated Plaintiff's rights under the First and Four
         teenth Amendments to the U.S. Constitution when he, without

         cause and without giving proper notice to Plaintiff, delib

         erately, maliciously and wantonly directed Defendants Bradley,

         Shaw and Taylor to terminate Plaintiff from his job assignment
         as part of a larger conspiracy to retaliate against him for

         his protected speech in his position paper and other writings

         on his blog that are critical of prison officials.

  66.    It is well established that a public official, including a pris'
         on official, may not misuse his or her power to retaliate a-

         gainst an individual for the exercise of a valid constitutional

         right. Trulock v. Freeh, 275 F.3d 391, 405 (4th Cir. 2001).


                                        \3
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 14 of 17 PageID# 109



  67.    It is also well established that in order to prevail on a

         First Amendment retaliation claim, Plaintiff must prove three

         elements: (i) that his speech was protected; (ii) that defen

         dants' alleged retaliatory actions adversely affected his con
         stitutionally protected speech; and (iii) that a causal rela

         tionship existed between his speech and defendants' retaliatory

         action. Booker v. S.C. Dep't of Corr., 855 F.3d 533, 536 (4th
         Cir. 2017), citing Suarez Corp. Indus, v. McGraw, 202 F.3d 676,

         686 (4th Cir. 2000).

  68.    It is also well established that "Prison officials may not cen

         sor an inmate's correspondence simply to eliminate unflattering

         or unwelcome opinions or factually inaccurate statements." Pro-
         cunier v. Martinez, 416 U.S. 396, 413 (1974).
  69.    Plaintiff's criticisms of the living conditions and officials

         at SUSP contained within his position paper at Exhibit B and

         his two essays at Exhibits 1 and J is protected free speech

         under the First Amendment to the U.S. Constitution.

  70.    Upon information and belief. Plaintiff contends that because of

         his protected speech. Defendants individually and collectively

         retaliated against him as detailed in paragraphs 16-56.

  71.    The causal connection between Plaintiff's protected speech and
         Defendants' adverse retaliatory actions is established by tem
         poral proximity and chronology of those adverse actions.

  72.    Almost immediately after Defendants Carpenter, Perkerson and

         Birckhead intercepted and became aware of Plaintiff's position

         paper and other writings on this blog, all of the adverse ac

         tions occurred within a span of just 28 days.


                                     14
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 15 of 17 PageID# 110



  73.    The chronology of Defendants' adverse actions and their tem

         poral proximity to the interception and knowledge of Plaintiff's
         position paper and other writings on his blog establishes a

         causal connection between the two and raises an inference of a

         retaliatory motive.

  74.    Plaintiff's claim of retaliation and the conspiratorial nature
         of it is further bolstered by the following acts:

               • Defendant Clark's false statement on the Offender

                 Request at Exhibit G that he did not choose, i.e.

                 hire Plaintiff to work as an educational aide when

                 signature of approval is present on the Work As

                 signment Form at Exhibit D.

               • Defendant Shaw's vague response on the Offender Re

                 quest at Exhibit F that "according to information
                 that [she] received from Administration, [she] was

                 instructed that [Plaintiff] were not to work in the

                 DCE area."

               • Plaintiff's Attorney, Beth A. Norton, was led to be

                 lieve that Plaintiff had not been reassigned to the

                 RHU when she called SUSP to inquire about his well-

                 being. CSee i\V\orTne^          'Dec\orQ\\on a\      3)
  75.    These acts bolsters Plaintiff's claim that individual adverse

         actions taken against him by Defendants were a coordinated

         effort to punish him for the criticisms of the conditions and

         and officials at SUSP contained within his position paper

         and other writings on his blog.


                                          \s
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 16 of 17 PageID# 111


   76.    Had it not been for Attorney Beth A. Norton repeatedly call

          ing to the prison to inquire about Plaintiff's well-being
          and his supporters at the May 24, 2018 rally at the head

          quarters of the VADOC demanding his release from the RHU,

          Plaintiff would have been held in the RHU for much longer

              14 days and the retaliatory actions of Defendants likely

          would have escalated.

   77.    Finally, Plaintiff contends that, if it weren't for the crit

          icisms of the conditions and officials at SUSP contained

          in his position paper and other writings on his blog, none

          of the adverse retaliatory actions taken against him by De

          fendants would have occured and because they did occur.

          Plaintiff suffered mental and physical injuries.

   WHEREFORE, Plaintiff respectfully prays that this court enter
   judgment granting Plaintiff;
   78.    A declaration that the adverse acts, and omissions described

          herein violated Plaintiff's rights under the First, Eighth
          and Fourteenth Amendments to the U.S. Constitution and laws
          of the United States of America.

   79.    Compensatory damages in the amount of $5,000 against each
          Defendant, jointly and severally.

   80.    Punitive damages in the amount of $20,000 against each de
          fendant.

   81.    A jury trial on all issues triable by jury.
   82.    Plaintiff's costs in this suit.

   83.    In additional relief this court deems just, proper and equi
           table.


                                          \(0
Case 3:19-cv-00418-REP-RCY Document 22-2 Filed 05/14/20 Page 17 of 17 PageID# 112


   Dated; |\pr'\\ \5^Z02o

                           Respectfully submitted,


                            UVxAAAAA
                         Uhuru Baraka Rowe, #1131545
                      Greensville Correctional Center
                             901 Corrections Way
                           Jarratt, Virginia 23870


                                  DECLARATION


         Pursuant to Title 28 U.S.C. § 1746, I, Uhuru Baraka Rowe, the

   Plaintiff herein, declares under the penalty of perjury that the
   matters alleged herein are true, except as to matters alleged on
   information and belief, and, as to those, I believe them to be
   true.



   Executed on this \S      day of         \\   > 2020.

                                 UVuAnAA fi&WC
                               Uhuru Baraka Rowe




                                     IT-
